PATRICIAL. COHEN, Chief Judge.
Mark Pedroli (Appellant) appeals from a judgment upholding the suspension of his driving privileges by the Director of Revenue, State of Missouri (Respondent). Because Appellant’s notice of appeal is untimely, the appeal is dismissed.
Respondent suspended Appellant’s driving privileges for driving while intoxicated. Appellant appealed this suspension and sought a trial de novo in the circuit court. The circuit court upheld the suspension and the judgment in question was filed on June 11, 2007. Appellant filed a notice of appeal to this Court on July 25, 2007.
This Court has a duty to determine sua sponte whether it has jurisdiction. Meneh v. Harrah’s Maryland Heights Operating Co., 188 S.W.3d 466, 467 (Mo.App. E.D.2006). If a timely notice of appeal has not been filed, this Court is without jurisdiction to review the appeal and it must be dismissed. Roberts Plaza II, LLC v. 4915 LLC, 209 S.W.3d 535, 536 (Mo.App. E.D.2006). Rule 81.04(a) provides that a notice of appeal must be filed no later than 10 days after the judgment becomes final. In civil cases, if no timely authorized after-trial motion is filed, the judgment becomes final thirty (30) days after the entry of judgment. Rule 81.05(a).
Here, the judgment was filed on June 11, 2007. Because no after-trial motion was filed, it became final on July 11, 2007. Rule 81.05(a). Therefore, Appellant’s notice of appeal was due ten days thereafter, on Monday, July 23, 2007. Rule 81.04(a); Rule 44.01(a). Appellant filed his notice of appeal on July 25, 2007, which is untimely.
If this Court lacks jurisdiction to entertain an appeal, then it should be dismissed. Roberts Plaza II, LLC, 209 S.W.3d at 536. This Court issued an order directing Appellant to show cause why his appeal should not be dismissed. Appellant has failed to file a response.
The appeal is dismissed for lack of a timely notice of appeal.
BOOKER T. SHAW and NANNETTE A. BAKER, JJ., Concur.